{¶ 8} I concur with the majority with respect to the ultimate outcome to dismiss the appeal. However, this writer notes that appellant had the option to file an appeal by right under App.R. 3 and App.R. 4 of his May 10, 2006 sentencing order. However, because he missed the thirty day requirement with respect to the sentencing order and *Page 4 
the denial of the February 6, 2007 Crim.R. 32.1 motion to withdraw guilty plea, appellant could have sought leave to file a delayed appeal under App.R. 5(A), and if granted, would be able to appeal the instant issues.
 {¶ 9} Thus, I concur in judgment only. *Page 1